Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2022 has been entered.

Response to Amendment
The Amendment filed 1/7/2022 has been entered.  Claims 1, 3, 8, 10, 15 and 17 are amended.  Claims 1-20 are pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-2, 8-9 and 15-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated over claims 1, 8 and 17 of Patent No. 9,740,777 B2 (hereinafter Patent’777) in view of Wong et al. (hereinafter Wong).

Regarding claims 1-2, 8-9 and 15-16, in the table below, the left side contain claims 1-2, 8-9 and 15-16 in the instant application while the right side contains portions of claims 1, 8 and 17 and of Patent‘777 in the table below:
16/792,756 (Instant Application)
US 9,740,777 B2 (Patent ‘777)
(Claim 1) A method comprising: 

receiving a first user input on a first web page of a first item; 
in response to the first user input, displaying a user interface that includes a first visual representation of the first item including a first description of the first item;  receiving a second user input on a second web page of a second item;










the first visual representation including the first description of the first item selectable to cause navigation back to the first web page of the first item, and




the second visual representation including the second description of the second item selectable to cause navigation back to the second web page of the second item; and  causing display of a compare control in the user interface, the compare control selectable to generate a visual comparison of the first item and the second item.  







a second visual element corresponding to the first item of the communication session represented by the additional session data, the second visual element operable, via user selection, to recall the corresponding session data for the first item,
a third visual element corresponding to the second item of the communication session represented by the additional session data, the third visual element operable, via user selection, to recall the corresponding session data for the second item, anda selectable element operable, via user selection, to cause display of a visual comparison of the corresponding session data representative of the first item with the corresponding session data representative of the second item;
providing instructions to the first client device that cause the first client device to present the scratchpad interface in conjunction with the presentation of the content; and




a first set of attributes corresponding to the first item; and
a second set of attributes corresponding to the second item.


receiving a user selection of the compare control; and 
responsive to the user selection of the compare control, 
causing display of the visual comparison of the first item and the second item, the visual comparison including a display of at least a first set of attributes corresponding to the first item and a second set of attributes corresponding to the second item.  

(Claim 8) One or more non-transitory machine-readable storage media comprising instructions stored thereon that, responsive to execution by a processor, causes the processor to perform operations comprising:
receiving a first user input on a first web page of a first item; 
in response to the first user input, displaying a user interface that includes a first visual representation of the first item including a first description of the first item;receiving a second user input on a second web page of a second item;
in response to the second user input, causing display of a second visual 

the first visual representation including the first description of the first item selectable to cause navigation back to the first web page of the first item, and

the second visual representation including the second description of the second item selectable to cause navigation back to the second web page of the second item; and 



causing display of a compare control in the user interface, the compare control selectable to generate a visual comparison of the first item and the second item.  



a third visual element corresponding to the second item of the communication session represented by the additional session data, the third visual element operable, via user selection, to recall the corresponding session data for the second item, and

a selectable element operable, via user selection, to cause display of a visual comparison of the corresponding session data representative of the first item with the corresponding session data representative of the second item;

providing instructions to the first client device that cause the first client device to present the scratchpad interface in conjunction with the presentation of the content; and

in response to user selection of the selectable element included in the 
a first set of attributes corresponding to the first item; and
a second set of attributes corresponding to the second item.


receiving a user selection of the compare control; and responsive to the user selection of the compare control, causing display of the visual comparison of the first item and the second item, the visual comparison including a display of at least a first set of attributes corresponding to the first item and a second set of attributes corresponding to the second item.

(Claim 15) A computing device comprising: a display device; and at least a memory and a processor to perform operations comprising: receiving a first user input on a first web page of a first item;


in response to the first user input, displaying a user interface that includes a first visual representation of the first item including a first description of the first item on the display device; 
receiving a second user input on a second web page of a second item; 
in response to the second user input, causing display of a second visual representation of the second item including a second description of the second item in the user interface,










the first visual representation including the first description of the first item selectable to cause navigation back to the first web page of the first item, and



the second visual representation including the second description of the second item selectable to cause navigation back to the second web page of the second item; and

causing display of a compare control in the user interface, the compare control selectable to generate a visual comparison of the first item and the second item.  








the user interface module further configured to provide instructions to the first client device that cause the first client device to present at least a portion of the scratchpad interface in conjunction with the presentation of the content, the user interface module further configured to cause the first client device to present, within the portion of the scratchpad interface, the 

in response to user selection of the selectable element included in the scratchpad interface, the visual comparison of the corresponding session data representative of the first item with the session data representative of the second item including a display of:
a first set of attributes corresponding to the first item; and
a second set of attributes corresponding to the second item.


receiving a user selection of the compare control; and 
responsive to the user selection of the compare control, causing display of the visual comparison of the first item and the second item, the visual comparison including a display of at least a first set of attributes corresponding to the first item and a second set of attributes corresponding to the second item.  


Claims 1, 8 and 17 of Patent’777 do not expressly claim displaying a user interface that includes a first visual representation of the first item including a first description of the first item; causing display of a second visual representation of the second item including a second description of the second item in the user interface, the first visual representation including the first description of the first item selectable to cause navigation back to the first item, and the second visual representation including the second description of the second item selectable to cause navigation back to the second web page of the second item.
However, in the same field of endeavor and addressing the same issue of a user interface enabling a user to save items from web pages as visual representations into a displayed listing and using the list to cause navigation back to web pages, Wong teaches a first visual representation of a first item including a first description of the first item; a second visual representation of a second item including a second description of  including the first description of the first item selectable to cause navigation back to a first web page; including a second description of a second item selectable to cause navigation back to a second web page (FIG. 1 and [0018] One scenario in which the graphical toolbar can be useful is online shopping.  Using the techniques described herein, a user can browse several web sites for one or more specific items.  If the user decides to save a particular web page, the user can add the web page to the graphical toolbar to create a tile in the graphical toolbar that utilizes a thumbnail image of the web page.  A link to the page is saved and may be displayed together with a tile of the page, [0030] A graphic 210…displays the saved web page or a portion of the saved web page if the user has selected only a portion of the web page to be saved in the graphical toolbar 202, [0031] 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first visual representation of a first item including a first description of the first item; a second visual representation of a second item including a second description of the second item; including the first description of the first item selectable to cause navigation back to a first web page; including a second description of a second item selectable to cause navigation back to a second web page as suggested by Wong to the claimed subject matter in Claims 1, 8 and 17 of Patent’777 to teach displaying a user interface that includes a first visual representation of the first item including a first description of the first item; causing display of a second visual representation of the second item including a second description of the second item in the user interface, the first visual representation including the first description of the first item selectable to cause navigation back to the first item, and the second visual representation including the second description of the second item selectable to cause navigation back to the second web page of the second item of Claims 1, 8 and 17 of the Instant Application.  Doing so would be desirable to provide a convenient way to collect web pages and related information and to overcome the difficulty to keep track of websites visited and which particular information has come from which particular website ([0002], [0014] Wong).

Claims 3, 6, 10, 13, 17 and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being obvious over claims 1, 8 and 17 of Patent’777 in view of Wong and further in view of Negrillo et al. (hereinafter Negrillo), US 2012/0159379 A1.

Regarding claims 3, 10 and 17 in the table below, the left side contain claims 3, 10 and 17 in the instant application while the right side contains portions of claims 1, 8 and 17 of Patent’777 in the table below:
16/792,756 (Instant Application)
US 9,740,777 B2 (Patent ‘777)
(Claim 3) The method of claim 2, 


wherein the visual comparison of the first set of attributes and the second set of attributes includes at least a visual comparison of a brand and a price of the first item and the second item.
(Claim 8) A method comprising:…

the visual comparison of the corresponding session data representative of the first item with the session data representative of the second item including a display of:
a first set of attributes corresponding to the first item; and





wherein the visual comparison of the first set of attributes and the second set of attributes includes at least a visual comparison of a brand and a price of the first item and the second item.
(Claim 17) A non-transitory machine-readable storage medium embodying instructions that, when executed by a machine, cause the machine to perform operations comprising:
…
the visual comparison of the corresponding session data representative of the first item with the session data representative of the second item including a display of:
a first set of attributes corresponding to the first item; and
a second set of attributes corresponding to the second item.
(Claim 17) The computing device of claim 16, 





















wherein the visual comparison of the first set of attributes and the second set of attributes includes at least a visual comparison of a brand and a price of the first item and the second item.
(Claim 1) A system comprising: a processor of a machine;
a machine-readable storage medium storing:
…

the user interface module further configured to provide instructions to the first client device that cause the first client device to present at least a portion of the scratchpad interface in conjunction with the presentation of the content, the user interface module further configured to cause the first client device to present, within the portion of the scratchpad interface, the visual comparison of the corresponding session data representative of the first item with the corresponding session data representative of the second item in response to user selection of the selectable element included in the scratchpad interface, the visual comparison of the corresponding session data representative of the first item with the session data representative of the second item including a display of:

a second set of attributes corresponding to the second item.

a visual comparison of a brand and a price of the first item and the second item.
However, in the same field of endeavor and addressing the same issue of user interfaces displaying search results with items selectable for comparison, Negrillo teaches wherein the visual comparison of the first set of attributes and the second set of attributes includes at least a visual comparison of a brand and a price of the first item and the second item (FIG. 7 and [0056-0058] The comparison window 710 (wherein the visual comparison) presents a side-by-side comparison (includes at least a visual comparison of) of two or more items included in the list of items 140…the values 722-727 correspond to the attributes 712-717 (of the first set of attributes), respectively, as exhibited by the item referenced by the icon 150 (the first item).  Similarly, the values 732-737 correspond to the attributes 712-717 (and the second set of attributes), respectively, as exhibited by the item referenced by the icon 410 (and the second item) wherein FIG. 7 shows attribute comparisons of Brand 717 (a brand), Color 716 and Price 713 (and a price of)).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings wherein the visual comparison of the first set of attributes and the second set of attributes includes at least a visual comparison of a brand, a color, and a price of the first item and the second item as suggested by Negrillo to the claimed subject matter in Claims 1, 8 and 17 of Patent’777 in view of Wong to teach wherein the visual comparison of the first set of attributes and the second set of attributes includes at least a visual comparison of a brand and a price of the first item and the second item of Claims 3, 10 and 17 of the Instant Application.  Doing so would be desirable to enable user to perform side-by-side comparisons of information shown in multiple search results facilitating decision-making by a user, increasing sales of a product or increasing user attention on a product (Negrillo [0083]).
Regarding claims 6, 13 and 19 in the table below, the left side contain claims 6, 13 and 19 in the instant application while the right side contains portions of claims 1, 8 and 17 of Patent’777 in the table below:
16/792,756 (Instant Application)
US 9,740,777 B2 (Patent ‘777)
(Claim 6) The method of claim 1, 


wherein the user interface comprises a horizontal banner.
(Claim 8) A method comprising:…

generating a scratchpad interface in response to the user input and the one or more additional user inputs,
(Claim 13) The one or more non-transitory machine-readable storage media of claim 8, 




wherein the user interface comprises a horizontal banner.
(Claim 17) A non-transitory machine-readable storage medium embodying instructions that, when executed by a machine, cause the machine to perform operations comprising:
…
generating a scratchpad interface in response to the user input and the one or more additional user inputs,
(Claim 19) The computing device of claim 15, 



wherein the user interface comprises a horizontal banner.


(Claim 1) A system comprising: a processor of a machine;
a machine-readable storage medium storing:
…
a user interface module configured to generate a scratchpad interface in response to the user input and the one or more additional user inputs,

Claims 1, 8 and 17 of Patent’777 in view of Wong do not expressly claim wherein the user interface comprises a horizontal banner.
wherein the user interface comprises a horizontal banner ([0025] the user aggregates those one or more items to a list of items, which in this example is shown as a collection tray in the user interface, FIG. 1 and [0034] The list of items 140 may be presented as a graphical windows that displays one or more items.  As presented in the user interface 100, the graphical window...may maintain an unobstructed presentation of one or more search results within the user interface 100; thus – the graphical window tray of the list of items 140 (wherein the user interface) in FIG. 1 is shown across the bottom (comprises a horizontal banner) of user interface 100 in an unobstructed manner).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings wherein the user interface comprises a horizontal banner as suggested by Negrillo to the claimed subject matter in Claims 1, 8 and 17 of Patent’777 in view of Wong to teach wherein the user interface comprises a horizontal banner of Claims 6, 13 and 19 of the Instant Application.  Doing so would be desirable to maintain an unobstructed presentation of one or more search results within the user interface (Negrillo [0034]).

Claims 7, 14 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being obvious over claims 1, 8 and 17 of Patent’777 in view of Wong and further in view of Tian, US 2016/0188146 A1.


16/792,756 (Instant Application)
US 9,740,777 B2 (Patent ‘777)
(Claim 7) The method of claim 1, further comprising:



in response to the first user input, saving a first context of a communication session, the first context associated with the first web page of the first item; and

in response to the second user input, saving a second context of the communication session, the second context associated with the second web page of the second item.
(Claim 8) A method comprising:…
receiving a user input to save a state of the communication session;in response to receiving the user input, temporarily storing session data representative of the state of the communication session for a duration of the communication session;
receiving one or more additional user inputs to save additional session data representative of the communication session, the additional session data including corresponding session data for each of a first item and a second item;in response to receiving the one or more additional user inputs, temporarily storing the additional session data representative of the communication session for the duration of the communication session;generating a scratchpad interface in response to the user input and the one or more additional user inputs, the scratchpad interface including;a first visual element corresponding to the state of the communication session represented by the session data, the first visual element operable, via user selection, to restore the state of the communication session,
a second visual element corresponding to the first item of the communication session represented by the additional session data, the second visual element operable, via user selection, to recall 
a third visual element corresponding to the second item of the communication session represented by the additional session data, the third visual element operable, via user selection, to recall the corresponding session data for the second item, 




in response to the first user input, saving a first context of a communication session, the first context associated with the first web page of the first item; and



in response to the second user input, saving a second context of the communication session, the second context associated with the second web page of the second item.
(Claim 17) A non-transitory machine-readable storage medium embodying instructions that, when executed by a machine, cause the machine to perform operations comprising:
…
receiving a user input to save a state of the communication session;
in response to receiving the user input, temporarily storing session data representative of the state of the communication session for a duration of the communication session;

receiving one or more additional user inputs to save additional session data representative of the communication session, the additional session data including corresponding session data for each of a first item and a second item;
in response to receiving the one or more additional user inputs, temporarily storing additional session data representative of the second state of the communication session for the duration of the communication session;
generating a scratchpad interface in response to the user input and the one or more additional user inputs, the scratchpad interface including;
a first visual element corresponding to the state of the communication session represented by the session data, the first visual element operable, via user selection, to restore the state of the communication session,

a third visual element corresponding to the second item of the communication session represented by the additional session data, the third visual element operable, via user selection, to recall the corresponding session data for the second item,



in response to the first user input, saving a first context of a communication session, the first context associated with the first web page of the first item; and












in response to the second user input, saving a second context of the communication session, the second context associated with the second web page of the second item.
(Claim 1) A system comprising: a processor of a machine;
a machine-readable storage medium storing:

a user input module configured to receive a user input to save a state of a communication session, the communication session being established with a first client device of a user, the communication session including presentation of content on the first client device;
a state module configured to temporarily store session data representative of the state of the communication session, in response to receiving the user input, for a duration of the communication session, the state module configured to temporarily store additional session data of the communication session in response to receiving one or more additional user inputs, the additional session data including corresponding session data for each of a first item and a second item; and
a user interface module configured to generate a scratchpad interface in response to the user input and the one or more additional user inputs, the scratchpad interface comprising:

a second visual element corresponding to the first item of the communication session represented by the additional session data, the second visual element operable, via user selection, to recall the corresponding session data for the first item,
a third visual element corresponding to the second item of the communication session represented by the additional session data, the third visual element operable, via user selection, to recall the corresponding session data for the second item,

the first context associated with the first web page of the first item; and second context associated with the second web page of the second item.
However, in the same field of endeavor and addressing the same issue of user saving context associated with a communication session, Tian teaches first context associated with first web page of first item ([0044] the marker box 120 may include a number of marker boxes.  In FIGS. 3-6 three marker boxes 120 are presented…In the depicted example of FIG. 5, the user has marked only one position, which is visually represented in marker box 120a, [0045] FIG. 4, for example, after marking his current position in the first webpage, e.g. the webpage regarding Ben Affleck’s movie Argo, the user may decide to navigate to a second webpage to read more about Ben Affleck’s life…cause the apparatus to receive a navigation input from the user via the visual representation during presentation of the second webpage 110, and receipt of the  ([0047] cause the apparatus to receive a second marking input from the user regarding a second position on the second webpage to be marked and to provide for presentation of a visual representation of the second position.  For example the visual representation of the second position on the second webpage that is displayed in a second box of the marker box 120, e.g. a snapshot displayed in marker box 120b of FIG. 5, [0050] In response to a navigation input being received, such as when the user selects the visual representation of the marked position, e.g. clicks on the snapshot presented in a marker box corresponding to the webpage and position which the user would like to navigate…used to navigate to the respective webpage.  The stored position may also be accessed and used to adjust the presentation of the webpage to reflect the stored position; thus – this suggests the user marks a second position (and second context) within a second webpage (associated with the second web page) which is visually represented as marker box 120b (of the second item) wherein a navigation input of marker box 120b would cause presentation of the second webpage adjusted to reflect the stored second position).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of in response to the first user input, saving a first context of a communication session, the first context associated with the first web page of the first item; and in response to the second user input, saving a second context of the communication session, the second context associated with the second web page of the second item of Claims 3, 10 and 17 of the Instant Application.  Doing so would be desirable to address the need to provide tools that allow users of electronic devices, including mobile devices, to navigate between webpages to certain, user-defined positions within those webpages such that the user’s place within a particular webpage is not necessarily lost when the user navigates to another webpage (Tian [0003]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Negrillo et al. (hereinafter Negrillo), US 2012/0159379 A1, in view of Tian, US 2016/0188146 A1.

Regarding independent claim 1, Negrillo teaches a method ([0070] FIG. 10-11 are flowcharts illustrating a method 1000 (a method) of presenting a list item preview with product aggregation) comprising: receiving a first user input on a first web page of a first item ([0020] Another cursor input, e.g. a mouse click event, is received by the server machine from the client device.  This further cursor input corresponds to the graphical window, e.g. to an aggregation link within the graphical window, and indicates that the item is selected as a member of a list of items, e.g. a shopping list or a watch list…Accordingly, the user interface indicates that the item is aggregated into the list of items.  This may have the effect of presenting, within the user interface, an aggregation of one or more items previously previewed, [0025] if the user likes one or more items, shown in the preview pane or in the search results, the user aggregates those one or more items to a list of items, [0028] the item is available for purchase from a network-based system…e.g. an auction website, [0036] FIG. 2 In response to a cursor input, e.g. a mouseover event or a mouse click event, that corresponds to the search result 120, the search result 120 now includes…an aggregation link 220 titled “Add to My List”…Operation of the aggregation link 220 selects that item to be added as a member of the list of items 140, FIG. 7 and [0058] The values 722-727 correspond to the attributes 712-717, respectively, as exhibited by the item referenced by the icon 150 ; in response to the first user input, displaying a user interface that includes a visual representation of the first item ([0020] In response to this further cursor input, the server machine presents an icon that indicates the item is included in the list of items.  This icon may be termed an “aggregation icon” and is presented within the user interface.  Accordingly, the user interface indicates that the item is aggregated into the list of items.  This may have the effect of presenting, within the user interface, an aggregation of one or more items previously previewed, [0036] FIG. 2 In response to a cursor input, e.g. a mouseover event or a mouse click event, that corresponds to the search result 120, the search result 120 now includes…an aggregation link 220 titled “Add to My List”…Operation of the aggregation link 220 selects that item to be added as a member of the list of items 140, FIG. 7 and [0058] The values 722-727 correspond to the attributes 712-717, respectively, as exhibited by the item referenced by the icon 150 of a LittleJoys brand clothing item as shown in FIG. 7; thus – this suggests that in FIG. 2 a mouse click event operation was previously received on an aggregation link “Add to My List” of a specific search result item previously previewed but not shown and in response to this further cursor input on an ; receiving a second user input on a second web page of a second item ([0025] if the user likes one or more items, shown in the preview pane or in the search results, the user aggregates those one or more items to a list of items, [0028] the item is available for purchase from a network-based system…e.g. an auction website, [0044] FIG. 4 is a diagram of the user interface 100 showing the preview window 310 and the list of items 140…In response to operation of the aggregation link 330, the user interface 100 now presents the list of items 140 with an icon 410, in addition to the icon 150.  For example, a user may have clicked on the aggregation link 330 and thereby caused the icon 410 to appear in the list of items 140.  The icon 410 references the item referenced by the search result 120 of a Nike brand 318 clothing item as shown in preview window 310 of FIG. 4; thus – FIG.4 shows result of a user click operation on the aggregation link 330 “Add to My List” (receiving a second user input) of a preview window 310 displaying Nike brand 318 clothing item (a second item) displayed within search results of an auction website (on a second web page of)); in response to the second user input, causing display of a second visual representation of the second item in the user interface ([0044] FIG. 4 is a diagram of the user interface 100 showing the preview window 310 and the list of items 140…In response to operation of the aggregation link 330, the user interface 100 now presents the list of items 140 with an icon 410, in addition to the icon 150.  For ; the first visual representation of the first item (FIG. 7 and [0058] The values 722-727 correspond to the attributes 712-717, respectively, as exhibited by the item referenced by the icon 150 (the first visual representation) of a LittleJoys brand clothing item (of the first item) as shown in FIG. 7) the first web page of the first item ([0025] if the user likes one or more items, shown in the preview pane or in the search results, the user aggregates those one or more items to a list of items, [0028] the item is available for purchase from a network-based system…e.g. an auction website, [0036] FIG. 2 In response to a cursor input, e.g. a mouseover event or a mouse click event, that corresponds to the search result 120, the search result 120 now includes…an aggregation link 220 titled “Add to My List”…Operation of the aggregation link 220 selects that item to be added as a member of the list of items 140, FIG. 7 and [0058] The values 722-727 correspond to the attributes 712-717, respectively, as exhibited by the item referenced by the icon 150 (first visual representation) of a LittleJoys brand clothing item (of the first item) as shown in FIG. 7; thus – this suggests that the search results are displayed on auction web site and the LittleJoys brand clothing item (the first , and the second visual representation of the second item ([0044] icon 410 (and the second visual element) references the item referenced by the search result 120 of a Nike brand clothing item (of the second item) as shown in preview window 310 of FIG. 4) the second web page of the second item ([0025] if the user likes one or more items, shown in the preview pane or in the search results, the user aggregates those one or more items to a list of items, [0028] the item is available for purchase from a network-based system…e.g. an auction website, [0036] FIG. 2 In response to a cursor input, e.g. a mouseover event or a mouse click event, that corresponds to the search result 120, the search result 120 now includes…an aggregation link 220 titled “Add to My List”…Operation of the aggregation link 220 selects that item to be added as a member of the list of items 140, [0044] icon 410 (and the second visual element) references the item referenced by the search result 120 of a Nike brand clothing item (of the second item) as shown in preview window 310 of FIG. 4; thus – this suggests that the search results are displayed on auction web site and the Nike brand clothing item (the second item) is one of the items displayed as one of the “615 results found for Ed Hardy” as search results displayed on the search results page (the second web page of) of the auction website shown in FIGS. 1-7);
and causing display of a compare control in the user interface ([0134-0135] The list of items 140 may be presented as a graphical window that displays one or more icons…each of the one or more icons represents an item included in the list of items 140.  The list of items 140 (in the user interface) also includes…a comparison link 142 , the compare control selectable to generate a visual comparison of the first item and the second item ([0055-0058] FIG. 7 In response to a cursor input, e.g. a mouse click event (selectable), on the comparison link 142 (the compare control), the user interface 100 presents the comparison window 710 (to generate a visual comparison).  As shown, the comparison window 710 presents information as a table…The icons 150 and 410 are identified as images by a label 711 and function as column headers within the table comparing the two clothing items with attributes including LittleJoys brand (of the first item) and Nike brand (and the second item) as shown in FIG. 7). 
Negrillo does not expressly teach the first visual representation of the first item selectable to cause navigation back to the first web page of the first item, and the second visual representation of the second item to cause navigation back to the second web page of the second item.
However, Tian teaches first visual representation of a first position selectable to cause navigation back to a first web page of the first position ([0044] the marker box 120 may include a number of marker boxes.  In FIGS. 3-6 three marker boxes 120 are presented…In the depicted example of FIG. 5, the user has marked only one position, which is visually represented in marker box 120a, [0045] FIG. 4, for example, after marking his current position in the first webpage, e.g. the webpage regarding Ben Affleck’s movie Argo, the user may decide to navigate to a second webpage to read more about Ben Affleck’s life…cause the apparatus to receive a navigation input from the user via the visual representation during presentation of the second webpage 110, and receipt of the navigation input may cause presentation of the first webpage 100 at  ([0047] cause the apparatus to receive a second marking input from the user regarding a second position on the second webpage to be marked and to provide for presentation of a visual representation of the second position.  For example the visual representation of the second position on the second webpage that is displayed in a second box of the marker box 120, e.g. a snapshot displayed in marker box 120b of FIG. 5, [0050] In response to a navigation input being received, such as when the user selects the visual representation of the marked position, e.g. clicks on the snapshot presented in a marker box corresponding to the webpage and position which the user would like to navigate…used to navigate to the respective webpage.  The stored position may also be accessed and used to adjust the presentation of the webpage to reflect the stored position; thus – this suggests the user marks a second position (of a second position) within a second webpage which is visually represented as marker box 120b (and second visual representation) wherein a navigation input of marker box 120b would cause presentation of the second webpage adjusted to reflect the stored second position (selectable to cause navigation back to a second web page of the second position)).
the first visual representation of the first item selectable to cause navigation back to the first web page of the first item, and the second visual representation of the second item selectable to cause navigation back to the second web page of the second item.  This modification would have been motivated by the desire to address the need to provide tools that allow users of electronic devices, including mobile devices, to navigate between webpages to certain, user-defined positions within 
Negrillo and Tian do not expressly teach a first visual representation of the first item including a first description of the first item; a second visual representation of the second item including a second description of the second item; including the first description of the first item selectable to cause navigation back to the first web page; including the second description of the second item selectable to cause navigation back to the second web page.
However, Wong teaches a first visual representation of a first item including a first description of the first item; a second visual representation of a second item including a second description of the second item (FIG. 1 and [0018] One scenario in which the graphical toolbar can be useful is online shopping.  Using the techniques described herein, a user can browse several web sites for one or more specific items.  If the user decides to save a particular web page, the user can add the web page to the graphical toolbar to create a tile in the graphical toolbar that utilizes a thumbnail image of the web page.  A link to the page is saved and may be displayed together with a tile of the page; this suggests that in FIG. 1 thumbnail image 106 would be a displayed tile (a first visual representation) of a web page of a specific item (of a first item) that is saved and displayed together with a link to the web page (including a first description) associated with a specific item (of the first item) and similarly thumbnail image 108 would be a displayed tile (a second visual representation) of a web page of another  including the first description of the first item selectable to cause navigation back to a first web page; including a second description of a second item selectable to cause navigation back to a second web page (FIG. 1 and [0018] One scenario in which the graphical toolbar can be useful is online shopping.  Using the techniques described herein, a user can browse several web sites for one or more specific items.  If the user decides to save a particular web page, the user can add the web page to the graphical toolbar to create a tile in the graphical toolbar that utilizes a thumbnail image of the web page.  A link to the page is saved and may be displayed together with a tile of the page, [0030] A graphic 210…displays the saved web page or a portion of the saved web page if the user has selected only a portion of the web page to be saved in the graphical toolbar 202, [0031] A link 214 to the saved web page…The link 214 may be active so that selection of the link 214 will navigate a user to the website from which the graphic 210 has been taken; this suggests that a link displayed together with a thumbnail image tile can be active such that in FIG. 1 a link displayed together (including the first description) with thumbnail 106 of a specific shopping item (of the first item) can be selected (selectable) to navigate a user to the website from which thumbnail 106 has been taken associated with a specific shopping item (to cause navigation back to a first web page) and similarly another link displayed together (including the second description) with thumbnail 108 of another specific shopping item (of the second item) can be selected (selectable) to navigate a user to the website from 
Because Negrillo, in view of Tian, and Wong address the same issue of a user interface enabling a user to save items from web pages as visual representations into a displayed listing and using the list to cause navigation back to web pages, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first visual representation of a first item including a first description of the first item; a second visual representation of a second item including a second description of the second item; including the first description of the first item selectable to cause navigation back to a first web page; including a second description of a second item selectable to cause navigation back to a second web page as suggested by Wong into Negrillo and Tian’s method, with a reasonable expectation of success, such that Negrillo and Tian’s visual listing of icons associated with items from a web page are further modified with active links associated with the web pages of the specific items saved by the user and the active links are displayed together with the tile thumbnails representing web page visually listed in the toolbar wherein selection of the active link will navigate a user to the website associated with corresponding thumbnail, as suggested by Wong, to teach displaying a user interface that includes a first visual representation of the first item including a first description of the first item; causing display of a second visual representation of the second item including a second description of the second item in the user interface, the first visual representation including the first description of the first item selectable to cause navigation back to the first item, and the second visual representation including the second description of the second item selectable to cause navigation back to the second web page of the second item.  This modification would have been motivated by the desire to provide a convenient way to collect web pages and related information and to overcome the difficulty to keep track of websites visited and which particular information has come from which particular website ([0002], [0014] Wong).

Regarding dependent claim 2, Negrillo, in view of Tian and Wong, teach the method of claim 1, further comprising: receiving a user selection of the compare control; and responsive to the user selection of the compare control, causing display of the visual comparison of the first item and the second item (see Negrillo [0055-0058] FIG. 7 In response to a cursor input (and responsive to the user selection of), e.g. a mouse click event (further comprising receiving a user selection of), on the comparison link 142 (the compare control), the user interface 100 presents the comparison window 710 (causing display of the visual comparison).  As shown, the comparison window 710 presents information as a table…The icons 150 and 410 are identified as images by a label 711 and function as column headers within the table comparing the two clothing items with attributes including LittleJoys brand (of the first item) and Nike brand (and the second item) as shown in FIG. 7), the visual comparison including a display of at least a first set of attributes corresponding to the first item and a second set of attributes corresponding to the second item (see Negrillo [0056-0058] The comparison window 710 (the visual comparison) presents a side-by-side comparison of two or more items included (including a display of) in the .  

Regarding dependent claim 3, Negrillo, in view of Tian and Wong, teach the method of claim 2, wherein the visual comparison of the first set of attributes and the second set of attributes includes at least a visual comparison of a brand, a color, and a price of the first item and the second item (see Negrillo FIG. 7 and [0056-0058] The comparison window 710 (wherein the visual comparison) presents a side-by-side comparison (includes at least a visual comparison of) of two or more items included in the list of items 140…the values 722-727 correspond to the attributes 712-717 (of the first set of attributes), respectively, as exhibited by the item referenced by the icon 150 (the first item).  Similarly, the values 732-737 correspond to the attributes 712-717 (and the second set of attributes), respectively, as exhibited by the item referenced by the icon 410 (and the second item) wherein FIG. 7 shows attribute comparisons of Brand 717 (a brand), Color 716 and Price 713 (and a price of)).  

Regarding dependent claim 4, Negrillo, in view of Tian and Wong, teach the method of claim 1, further comprising, prior to receiving the first user input: causing display of search results in response to a search query (see Negrillo [0017] A user interface is managed by a server machine to present search results previously previewed this suggests that prior to the first “aggregation icon” being added via a further cursor input (further comprising prior to receiving the first user input) the item was previewed and the previewed item was necessarily displayed within search results (causing display of search results) generated by a search engine in response to a submitted query (in response to a search query)), the search results including a listing of multiple items offered for sale in an online marketplace, and wherein the first item and the second item are included in the listing of the multiple items (see Negrillo [0017] A user interface is managed by a server machine to present search results through use of a client device of a user.  The user interface may be all or part of the web page served by the server machine to the client device, [0020] In response to this further cursor input, the server machine presents an icon that indicates the item is included in the list of items.  This icon may be termed an “aggregation icon” and is .  

Regarding dependent claim 5, Negrillo, in view of Tian and Wong, teach the method of claim 4, wherein the user interface partially overlays the search results .  

Regarding dependent claim 6, Negrillo, in view of Tian and Wong, teach the method of claim 1, wherein the user interface comprises a horizontal banner (see Negrillo [0025] the user aggregates those one or more items to a list of items, which in this example is shown as a collection tray in the user interface, FIG. 1 and [0034] The list of items 140 may be presented as a graphical windows that displays one or more items.  As presented in the user interface 100, the graphical window...may maintain an unobstructed presentation of one or more search results within the user interface 100; thus – the graphical window tray of the list of items 140 (wherein the user interface) in FIG. 1 is shown across the bottom (comprises a horizontal banner) of user interface 100 in an unobstructed manner).  

Regarding dependent claim 7, Negrillo, in view of Tian and Wong, teach the method of claim 1, further comprising: in response to the first user input, saving a first context of a communication session, the first context associated with the first web page of the first item (the combination of Negrillo and Tian suggests that icon added into a list captures the position within a web page selected by the user per Tian [0044-0045] to modify Negrillo’s method such that adding the icon 150 (the first ; and in response to the second user input, saving a second context of the communication session, the second context associated with the second web page of the second item (the combination of Negrillo, Tian and Wong suggests that icon added into a list captures the position within a web page selected by the user per Tian [0047], [0050] to modify Negrillo’s method such that adding the icon 410 (the second context) to the list of items results in associating icon 410 with the search result 120 location within the web page of search results (associated with the second web page) that the user previewed the Nike brand clothing item (of the second item); Negrillo further discloses [0017] A user interface is managed by a server machine to present search results through use of a client device of a user.  The user interface may be all or part of the web page served by the server machine to the client device, [0020] In response to this further cursor input, the server machine presents an icon that indicates the item is included in the list of items.  This icon may be termed an “aggregation icon” and is presented within the user interface.  Accordingly, the user interface indicates that the item is aggregated into the list of items.  This may have the effect of presenting, within the user interface, an aggregation of one or more items previously previewed, [0044] FIG. 4 is a diagram of the user interface 100 showing the preview window 310 and the list of items 140…In response to operation of the aggregation link 330, the user interface 100 now presents the list of items 140 with an icon 410, in addition to the icon . 

Regarding independent claim 8, claim 8 is a one or more non-transitory machine-readable storage media claim that is substantially the same as the method of claim 1.  Therefore, claim 8 is rejected for the same reason as claim 1.  In addition, Negrillo discloses one or more non-transitory machine-readable storage media comprising instructions stored thereon that, responsive to execution by a processor, causes the processor to perform operations comprising ([0087-0088] The storage unit 1216 includes a machine-readable medium 1222 (one or more non-transitory machine-readable storage media) on which is stored the instructions 1224 (comprising instructions stored thereon)…for execution by the machine, such that the instructions, when executed by one or more processors of the machine, cause the machine to 

	Regarding dependent claims 9-14, claims 9-14 are one or more non-transitory machine-readable storage media claims that are substantially the same as the method of claims 2-7, respectively.  Therefore, claims 9-14 are rejected for the same reasons as claims 2-7.

Regarding independent claim 15, claim 15 is a computing device that is substantially the same as the method of claim 1.  Therefore, claim 15 is rejected for the same reason as claim 1.  In addition, Negrillo discloses a computing device ([0085] FIG. 12 machine 1200) comprising: a display device ([0086] machine 1200 may further include a graphic display 1210); and at least a memory and a processor ([0086] machine 1200 includes processor 1202 (and a processor), a main memory 1204 and a static memory 1206 (and at least a memory)) to perform operations comprising ([0088] memory machine-readable medium that is capable of storing instructions for execution by the machine, such that the instructions, when executed by one or more processors of the machine, cause the machine to perform any one or more of the methodologies described herein).

Regarding dependent claims 16-17 and 19-20, claims 16-17 and 19-20 are computing device claims that are substantially the same as the method of claims 2-3 

	Regarding dependent claim 18, Negrillo, in view of Tian and Wong, teach the computing device of claim 15, wherein the operations further comprise, prior to receiving the first user input: causing display of search results in response to a search query (see Negrillo [0017] A user interface is managed by a server machine to present search results through use of a client device of a user.  The user interface may be all or part of the web page served by the server machine to the client device, [0020] In response to this further cursor input, the server machine presents an icon that indicates the item is included in the list of items.  This icon may be termed an “aggregation icon” and is presented within the user interface.  Accordingly, the user interface indicates that the item is aggregated into the list of items.  This may have the effect of presenting, within the user interface, an aggregation of one or more items previously previewed, [0026] FIG. 1 is a diagram of a user interface 100 showing search results 110, 120, and 130, [0027] the search results 110, 120, and 130 may be obtained in any manner, e.g. generated by a search engine in response to a submitted query; thus – because each “aggregation icon” within the list of items represent one or more items previously previewed this suggests that prior to the first “aggregation icon” being added via a further cursor input (wherein the operations further comprise prior to receiving the first user input) the item was previewed and the previewed item was necessarily displayed within search results (causing display of search results) generated by a search engine in response to a submitted query (in response to a , the search results including a listing of multiple items offered for sale in an online marketplace, and wherein the first item and the second item are included in the listing of the multiple items (see Negrillo [0017] A user interface is managed by a server machine to present search results through use of a client device of a user.  The user interface may be all or part of the web page served by the server machine to the client device, [0020] In response to this further cursor input, the server machine presents an icon that indicates the item is included in the list of items.  This icon may be termed an “aggregation icon” and is presented within the user interface.  Accordingly, the user interface indicates that the item is aggregated into the list of items.  This may have the effect of presenting, within the user interface, an aggregation of one or more items previously previewed, [0027] the search results 110, 120 and 130 are resultant from execution of a previous query that used information from the query field 101 and the pull-down menu 102, [0028-0032] search result 110, 120 and 130 are items available for purchase, e.g. from an online store, an auction website, or a classified ad server, [0046] FIG. 5 is a diagram of the user interface 100 showing search results 510 and 520, the preview window 310, and the list of items 140.  In response to a scrolling input, the user interface 100 no longer presents the search results 110, 120 and 130…the search results 510 and 520 may be located below the search results 110, 120 and 130 on a single web page; thus – because FIG. 1-7 illustrates a user interface 100 indicating “615 results found for Ed Hardy” this suggests that there are 615 search results (the search results) represent items available for purchase (multiple items offered for sale), such as from an online store (in an online marketplace), that can be displayed by scrolling a listing (including a listing of) of the 615 search results, further , wherein the user interface partially overlays the search results (see Negrillo [0034] The list of items 140 may be presented as a graphical windows that displays one or more items.  As presented in the user interface 100, the graphical window need not present every item that is included in the list of items 140…Moreover, the graphical window showing the list of items 140 (wherein the user interface) may obscure one or more search results (partially overlays the search results)).
	
Response to Arguments
Applicant’s request for the double patenting rejections to be held in abeyance until the indication of allowable subject matter has been noted.
Applicant’s arguments filed 1/7/2022 traversing the 35 U.S.C. 103 rejections for claims 1-20 have been fully considered but they are not persuasive.
(1) Regarding the rejection of claim 1 under 35 U.S.C. 103, in remarks on pages 9-10, Applicant alleges that Negrillo, in view of Tian, do not teach or suggest “in response to the first user input, displaying a user interface that includes a first visual representation of the first item including a first description of the first item” and “in response to the second user input, causing display of a second visual representation of the second item including a second description of the second item in the user interface, 
(2) Regarding the rejection of claim 1 under 35 U.S.C. 103, in remarks on pages 10-11, Applicant alleges that it would not have been obvious to combine Negrillo and Tian because the combination would change an operating principle of Negrillo, specifically because the combination would result in an icon representing the position of Negrillo’s search result listing the items, not an icon representing a specific item.  Thus, the rejection of claim 1 should be withdrawn.
(3) Regarding amended independent claims 8 and 15, in remarks on page 11, Applicant alleges that independent claims 8 and 15 are substantially similar to the subject matter of independent claim 1 and thus allowable for the reasons discussed in (1) and (2).
(4) Regarding claims 2-7, 9-14 and 16-20, in remarks on page 11, Applicant alleges that because claims 2-7, 9-14 and 16-20 depend variously from independent claims 1, 8 and 15, claims 2-7, 9-14 and 16-20 are allowable at least for the reasons discussed in (1) - (3). 
Examiner respectfully disagrees.
As to point (1) Applicant’s arguments are moot in view of the new ground of rejection made under 35 U.S.C. 103 as being unpatentable over Negrillo, Tian and Wong.


As to point (4) because Negrillo, in view of Tian and Wong, teaches or suggests amended independent claims 1, 8 and 15, the 35 U.S.C. 103 rejections for dependent claims 2-7, 9-14 and 16-20 are maintained and also for reasons detailed in the Claim Rejections set forth above.

Conclusion                                                                                                                                                                                             
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Malla, US 7,899,829 B1 (Mar. 1, 2011) (ABSTRACT An intelligent bookmark is a collection of information, including an address (e.g., a URL) for a document (e.g., web page) or other hyper-media enabled item bundled together with selected other information. The selected other information may be manually or automatically obtained from the document, the browser history leading up to the display of the document, user entered annotations, etc. A collection of intelligent bookmarks may be sorted and searched using the selected other information. Intelligent bookmarks may be exchanged between users, and users may edit the bookmark content or in layers above the bookmark. Users may rate the bookmarks. A complete system provides for creating, storing, accessing, editing, grouping, exchanging, and searching intelligent bookmarks locally and/or remotely via a server).                                         

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KC/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143